Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This action is responsive to the communication filed on March 12, 2019. At this time, claims 1-20 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C 103 as being unpatentable over Movva, US pat.No 20090307487 in view of Gatto, US pat.No 20060100010.  

Claim 1, 11. Movva discloses a method for multi-dimensional attestation, (See abstract; using trusted platform modules (TPM) for integrity measurements of multiple subsystems.) comprising: 
upon occurrence of a triggering event, taking triggered measurements of a platform, [[the platform comprising a security co-processor and a volatile memory]];  (See Movva, [ 0005 ]; The TPM performs a measurement of events, (such as the loading of a particular application software (SW)), that take place in the platform in which the TPM resides. The measurement kernel, which is a trusted part of the platform operating system   )
extending a platform configuration register of the volatile memory to include the triggered measurements; (See Movva, [0005]; 0005] Each time a PCR is extended, a log entry is also made in the TCG event log. A TCG event log, also called a stored measurement log (SML), is a log of events that take place on the platform in which a TPM resides. An SML is a log of measured values of a component, (e.g., a piece of code), in a system platform that includes a TPM. The TPM performs a measurement of events, (such as the loading of a particular application software (SW)), that take place in the platform in which the TPM resides )   taking snapshots of the platform configuration register over time; (See Movva, [0045]; use the other PCRs in the same group to record detailed snapshots of the histories of the events, (such as loading of different versions of the same application), in a pre-determined, sequential manner. Thus, one may not need to extend all events into the same PCR, but rather, just record the snapshots of such extensions into different PCRs. See also [0036];changing state )
storing the snapshots in a snapshot memory; (See Movva, [0045]; snapshots are kept in each of the PCRs belonging to that group )
and upon request, sending the triggered measurements and the snapshots to a verifier. (See Movva, [0035]; Thus, the platform agent 320, upon request from the second challenger 310, would then extend the same PCR (step 365), not from its last value but again from the same base state used in step 335. The platform agent 320 then requests (step 370) and receives (step 375) signed values (signed by the TPM 325 with an AIK) of the PCR from the TPM 325. The second challenger 310 then could verify the platform configuration (step 385) that it received. )Movva does not appear to explicitly disclose 

However, Gatto discloses the platform comprising a security co-processor and a volatile memory. (See Gatto, [0006]; creation of a Trusted Platform module that requires a discrete cryptographic processor residing on the PC's motherboard that contains a unique digital signature. Such microprocessors may be equipped with a security co-processor which stores cryptographic keys in a non-volatile memory )
Movva and Gatto are analogous art because they are from the same field of endeavor which is Trusted Platform Module. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Movva with the teaching of Gatto to include the co-processor because it would have allowed the storage of specific security information.

Claim 2. The combination of Movva and Gatto discloses the method of claim 1, wherein the snapshot memory is included in the volatile memory in the security co-processor. (See Gatto, [0006]) 
Movva and Gatto are analogous art because they are from the same field of endeavor which is Trusted Platform Module. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Movva with the teaching of Gatto to include the co-processor because it would have allowed the storage of specific security information.
 Claim 3. The combination of Movva and Gatto discloses the method of claim 1, wherein the storing a snapshot log of the snapshots in the snapshot memory comprises storing the snapshots in a non-volatile memory, the non-volatile memory being in the platform separate from the security co-processor. (See Gatto, [0073])
Movva and Gatto are analogous art because they are from the same field of endeavor which is Trusted Platform Module. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Movva with the teaching of Gatto to include the co-processor because it would have allowed the storage of specific security information.
 
and adding the hash to the platform configuration register and the snapshot memory. (See Movva, [0005]) Claim 5. The combination of Movva and Gatto discloses the method of claim 1, wherein the taking triggered measurements of the platform comprises taking a measurement of an application and a measurement of a platform configuration register.  (See Movva, [0004])Claim 6. The combination of Movva and Gatto discloses the method of claim 1, wherein the taking snapshots of the platform configuration register over time comprises copying the platform configuration register. (See Movva, [0045])Claim 7. The combination of Movva and Gatto discloses the method of claim 1, further comprising comparing the triggered measurements and the snapshots over time. (See Movva, [0050])Claim 8. The combination of Movva and Gatto discloses the method of claim 7, further comprising, upon detecting a deviation in the triggered measurements and the snapshots over time, sending an alert. (See   Gatto [0113]) 
Movva and Gatto are analogous art because they are from the same field of endeavor which is Trusted Platform Module. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Movva with the teaching of Gatto to include the co-processor because it would have allowed the storage of specific security information.
 Claim 9. The combination of Movva and Gatto discloses the method of claim 1, further comprising sending an attestation request to the security co-processor. (See  Movva, [0012])Claim 10. The combination of Movva and Gatto discloses the method of claim 1, further comprising sending a measurement log of the triggered measurements. (See  Movva, [0013])
Movva and Gatto are analogous art because they are from the same field of endeavor which is Trusted Platform Module. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Movva with the teaching of Gatto to include the co-processor because it would have allowed the storage of specific security information.
Claim 14. The combination of Movva and Gatto discloses the computer-readable, non-transitory storage medium of claim 11, wherein each of the triggered measurements comprises a measurement of an application and a measurement of the platform configuration register. (See Movva, [0004])Claim 15. The combination of Movva and Gatto discloses the computer-readable, non-transitory storage medium of claim 11, wherein each of the snapshots comprises a copy of the platform configuration register. (See Movva, [0045])  
Claims 16-20  are rejected under 35 U.S.C 103 as being unpatentable over Movva, US pat.No 20090307487 in view of Gatto, US pat.No 20060100010 in further view of Wooten, US pat.No 20090125716.  


Movva, Gatto and Wooten are analogous art because they are from the same field of endeavor which is Trusted Platform Module. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Movva and Gatto with the teaching of Wooten to include the TCB  because it would have allowed  to take the measure.

Claim 17. The combination of Movva, Gatto and Wooten discloses the computing system of claim 16, wherein the snapshot memory is included in the volatile memory. (See Movva, [0005])Claim 18. The combination of Movva, Gatto and Wooten discloses the computing system of claim 16, wherein the snapshot memory is included in the non-volatile memory. (See Gatto, [0073])
Movva, Gatto and Wooten are analogous art because they are from the same field of endeavor which is Trusted Platform Module. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Movva and Gatto with the teaching of Wooten to include the TCB  because it would have allowed  to take the measure.
 Claim 19. The combination of Movva, Gatto and Wooten discloses the computing system of claim 16, wherein the verifier comprises another processor and another computer-readable, non-transitory storage medium encoded with instructions that, when executed by the another processor, cause the verifier to send the request to the at least one platform to send the triggered measurements and the snapshots to the verifier. (See Movva, [0035]; Thus, the platform agent 320, upon request from the second challenger 310, would then extend the same PCR (step 365), not from its last value but again from the same base state used in step 335. The platform agent 320 then requests (step 370) and receives (step 375) signed values (signed by the TPM 325 with an AIK) of the PCR from the TPM 325. The second challenger 310 then could verify the platform configuration (step 385)  )
Claim 20. The combination of Movva, Gatto and Wooten discloses the computing system of claim 16, wherein the security co-processor further comprises another non-volatile memory. (See Gatto, [0006]; creation of a Trusted Platform module that requires a discrete cryptographic processor residing on the PC's motherboard that contains a unique digital signature. Such microprocessors may be equipped with a security co-processor which stores cryptographic keys in a non-volatile memory )
Movva, Gatto and Wooten are analogous art because they are from the same field of endeavor which is Trusted Platform Module. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Movva and Gatto with the teaching of Wooten to include the TCB  because it would have allowed  to take the measure.
                                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lie, US pat.No 10530753.
Billau, US pat.No 20130218915.
Proudler, US pat.No 20030226031.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Date: 9/14/2021

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438